In the opinion on the first appeal in this case (see Plant v. Sanders, 209 Ark. 108, 189 S.W.2d 720), in discussing the so-called "accretions of 60 acres to section 20," we said: "We agree that the last tract set out above and described as `accretions in section 20, 60 acres,' is void for indefinite description and was properly canceled by the court in Plant's deed."
On remand to the chancery court, no additional evidence was heard, and the problem before the chancery court was to "enter a decree in accordance with" the opinion. The chancery court undoubtedly reasoned that if the description, "accretions in section 20, 60 acres" was void, — as we had said it was — then the accretions had never been legally severed or separated from the land to which the accretions adhered, and would pass with a conveyance of the main-land. Evidently, on this reasoning the chancery court held that the "accretions" to the northeast quarter of section 20 passed with the northeast quarter of section 20, and the "accretions" to the northwest quarter of section 20 passed with the northwest quarter of section 20. I think the chancery court was correct in so interpreting our former opinion. The majority in the present opinion says:
"Apparently and prima facie it would appear that since appellee had acquired title to the northeast quarter and the northwest quarter of section 20, he had also acquired title to the accretions to these two quarter sections. He correctly contends that, `Unless there has been a severance of the riparian rights from the platted land, *Page 918 
a conveyance of the platted lands carries all of the riparian rights, and a separate conveyance of the riparian rights, among which are accretions, is wholly unnecessary' The case of Mobbs v. Burrow,112 Ark. 134, 165 S.W. 269, sustains this contention."
But immediately following the above quotation, the majority adds: "However, the record before us on the former appeal shows there had been a severance of the riparian rights from the platted land."
It is this last-quoted sentence that impels this dissent. Based on the same record and plat as in the former appeal, how can this court be consistent in saying, in the first opinion, that the description of the accretions was void, and then saying, in the present opinion, that there had been a valid severance of the accretions, when the validity of the severance depends on the sufficiency of the map? Until a valid and definite map was shown to have been filed, certainly there was no valid severance of the accretions. I have carefully examined the map in the transcript containing the so-called survey of July 10, 1917, and it is my considered opinion that the survey map is absolutely worthless, because it fails to show the length and width of the accretions, is not drawn to scale, and has no legend to show any distances.
Furthermore, if we assume that the river part of the map of the so-called survey of July 10, 1917, is drawn to scale, and if we superimpose that part of the said July 10, 1917, survey on the official government survey as found in the transcript (which I have done), it is clearly apparent that the so-called accretions in the map of July 10, 1917, are all a part of the lands in section 20 shown as part of the government survey. In short, the majority is using an abortive and illegal map as the foundation for the so-called "survey" under section 13697, Pope's Digest; and thereby the majority is taking unsevered accretions from the true riparian owner. In the first opinion we in effect held that the 1917 survey was void. Now in the second opinion the majority is allowing the void survey to be valid. *Page 919 
For this reason I respectfully dissent. I mention also (but forego any discussion of it) the fact that by this abortive survey a life tenant has in effect destroyed all the title of the remaindermen.